Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Ex-Parte Quayle mailed on March 4, 2022 is withdrawn and a new office action is made.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The use of the word “comprising” in the abstract should be avoided.
Claim Objection
Claims 1 – 20 are objected to.
It is suggested to insert “A” before the word “Method” in claim 1 and replace the word “Method” by –method--.

It is suggested to insert “An” before the word “Element” in claim 1 and replace the word “Element” by – element --.
It is suggested to insert the word “The” before the word “Element” in claims 12 – 20 and replace the word “Element” in claims 12 – 20 by  – element --.
It is suggested to replace “an” before the word phrase “electrically conductive heating track”  in claim 1, line 13 by – the --.
It is suggested to replace “an” before the word phrase “electrically conductive heating track”  in claim 11, line 8 by – the --.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "heating track" in lines 15, 23; “the track” in lines 17, 18, 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "heating track" in line  11; “the track” in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2, 3, 5 – 9 , 12, 16-18, 20  also recite  these inconsistencies.
Claims 2 – 11, 12 – 15, 17 – 20 are automatically rejected due to the fact that they depend on claims that are rejected under 112, 2nd paragraph. 
Conclusion
Claims 1 – 20  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845